COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Gary M. Cooper v. Wyoming Cooper-Clifton

Appellate case number:    01-20-00476-CV

Trial court case number: 2017-62396

Trial court:              164th District Court of Harris County

Date motion filed:        March 29, 2022

Party filing motion:      Appellant


       The en banc court has unanimously voted to deny appellant’s motion for en banc
reconsideration. It is ordered that the motion is denied. Appellee’s “Motion for Leave and Motion
for Extension” is dismissed as moot.



Judge’s signature: _____/s/ Julie Countiss_______
                   Acting for the En Banc Court*

*En banc court consists of Chief Justice Radack and Justices Kelly, Goodman, Landau, Hightower,
Countiss, Rivas-Molloy, Guerra, and Farris.


Date: ___April 26, 2022_____